******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   PEOPLE FOR THE ETHICAL TREATMENT OF
        ANIMALS, INC. v. FREEDOM OF
         INFORMATION COMMISSION
                   ET AL.
                 (SC 19593)
                 (SC 19594)
    Rogers, C. J., and Palmer, Zarella, McDonald and Espinosa, Js.
        Argued February 26—officially released June 28, 2016

   Charles H. Walsh, assistant attorney general, with
whom were Kerry Anne Colson, assistant attorney gen-
eral, and, on the brief, George Jepsen, attorney general,
for the appellants in Docket Nos. SC 19593 and SC 19594
(defendant University of Connecticut Health Center et
al.).
  Martina Bernstein, pro hac vice, with whom, on the
brief, were Joseph J. Blyskal III and Gabriel Z. Walters,
pro hac vice, for the appellee in Docket Nos. SC 19593
and SC 19594 (plaintiff).
                         Opinion

   PALMER, J. In these appeals, we must determine the
standard of review that applies to a determination that
public records are exempt from the disclosure provi-
sions of the Freedom of Information Act (act), General
Statutes § 1-200 et seq., pursuant to General Statutes
§ 1-210 (b) (19),1 because there are reasonable grounds
to believe that their disclosure may result in a safety
risk. The plaintiff, People for the Ethical Treatment
of Animals, Inc., submitted a freedom of information
request to the defendant University of Connecticut
Health Center (Health Center), requesting copies of all
correspondence between the Health Center and the
National Institutes of Health regarding potential non-
compliance with federal animal welfare guidelines. The
Health Center produced the requested documents but
redacted the names of the individuals who had violated
federal protocols and grant identification numbers that
would make it possible to identify those individuals.
The plaintiff then filed a complaint against the Health
Center with the named defendant, the Freedom of Infor-
mation Commission (commission). While the complaint
was pending, the Health Center requested a safety risk
determination from the defendant Commissioner of the
Department of Administrative Services (department)2
pursuant to § 1-210 (b) (19) and (d).3 The department
determined that there were ‘‘reasonable grounds to
believe that [the] disclosure of this [redacted] material
may result in a safety risk to persons or property’’ and
directed the Health Center to withhold the redacted
information. The commission upheld this determina-
tion. The plaintiff appealed from the commission’s deci-
sion to the trial court, which sustained the appeal and
ordered the Health Center to disclose the redacted
information. The Health Center and the department
then brought separate appeals,4 claiming that the trial
court incorrectly determined that the commission had
applied the wrong standard of review when it sustained
the plaintiff’s appeal. We agree with the Health Center
and the department that the commission applied the
proper standard of review. Accordingly, we reverse the
judgment of the trial court. We further conclude that
the case should be remanded to that court so that it
may decide whether the commission, upon application
of the proper standard of review, properly upheld the
determination of the department.
   The record reveals the following facts that the com-
mission found or that are undisputed. On October 18,
2012, the plaintiff submitted a freedom of information
request to the Health Center for all correspondence
between the Health Center and the National Institutes
of Health concerning potential noncompliance with fed-
eral animal welfare guidelines from January 1, 2009,
until October 18, 2012. Thereafter, the Health Center
provided sixty-one pages of redacted records. Some of
the redactions were the names of employees involved in
animal research and some were federal grant numbers,
which could be used to identify the researchers working
on the grants. By letter dated December 6, 2012, the
plaintiff complained to the commission that the Health
Center had violated the act by redacting the infor-
mation.
  The Health Center subsequently wrote to the depart-
ment requesting a safety risk determination pursuant
to § 1-210 (b) (19) and (d). The Health Center attached
to its letter two letters from the Department of Public
Works dated August 1, 2008, and June 16, 2010, regard-
ing previous freedom of information requests related
to the Health Center’s animal research programs.5 In
both letters, the Department of Public Works deter-
mined that disclosure of the identities of persons
involved in animal research posed a safety risk and,
therefore, that the information was exempt from the
disclosure provisions of the act. Partly on the basis of
these letters, the department determined in the present
case that ‘‘there [were] reasonable grounds to believe
that disclosure of this material [identifying the research-
ers who had failed to comply with federal animal wel-
fare guidelines] may result in a safety risk to persons
or property.’’6 Accordingly, the department directed the
Health Center ‘‘to withhold, or redact accordingly, the
information’’ that would disclose the identity of the
animal researchers who had violated federal animal
welfare guidelines.
   Thereafter, the commission conducted a hearing on
the plaintiff’s complaint and concluded that the depart-
ment had ‘‘reasonable grounds to believe that disclosure
of the names and grant numbers of researchers reported
for failing to comply with animal welfare guidelines
may create a safety risk . . . .’’ In reaching this conclu-
sion, the commission relied on the Superior Court deci-
sion in Commissioner of Correction v. Freedom of
Information Commission, Superior Court, judicial dis-
trict of New Britain, Docket No. CV-07-4015438-S
(November 3, 2008) (46 Conn. L. Rptr. 533, 535), for
the proposition that it was required ‘‘to determine
whether the [department’s] reasons were pretextual
and not bona fide, or irrational.’’ (Internal quotation
marks omitted.) The commission concluded that the
department’s ‘‘reasons were not irrational and that the
[department] acted in good faith and without pretext
in believing that disclosure of the redacted information
may result in a risk of harm.’’
   The plaintiff appealed from the commission’s deci-
sion to the trial court. The trial court concluded that,
although the standard set forth in Commissioner of
Correction v. Freedom of Information Commission,
supra, 46 Conn. L. Rptr. 535, ‘‘may be relevant, it is not
the standard set’’ by this court. Rather, the trial court,
quoting this court’s decision in Director, Dept. of Infor-
mation Technology v. Freedom of Information Com-
mission, 274 Conn. 179, 191–92, 874 A.2d 785 (2005),
concluded that ‘‘[t]he burden of proving the applicabil-
ity of an exception [to disclosure under the act] rests
[on] the party claiming it. . . . In particular, [t]his bur-
den requires the claimant of the exemption to provide
more than conclusory language, generalized allegations
or mere arguments of counsel. Rather, a sufficiently
detailed record must reflect the reasons why an exemp-
tion applies to the materials requested.’’ (Citation omit-
ted; internal quotation marks omitted.) Applying this
standard, the trial court concluded that, although the
Health Center had presented evidence that there was
a safety risk to the general community of animal
researchers, that risk was not the relevant one because
the names of those researchers already were in the
public domain through the publication of scholarly arti-
cles. The court concluded that the relevant risk was
the risk to animal researchers who had failed to comply
with the relevant research protocols and that the Health
Center had presented no evidence of such a risk.
Although Raymond Philbrick, the director of security
for the department, had testified at the hearing before
the commission that the release of the names of the
researchers who had violated the research protocols
could make them ‘‘more of a target’’ for a ‘‘fringe group’’
or for individuals opposed to animal research, the court
concluded that the testimony was mere opinion and
conjecture, and did not satisfy the standard set forth
in Director, Dept. of Information Technology. Accord-
ingly, the trial court sustained the plaintiff’s appeal,
reversed the commission’s decision and ordered the
Health Center to disclose the redacted information.
   These appeals followed. The Health Center and the
department contend that the trial court failed to prop-
erly distinguish between the scope of the commission’s
review of a safety risk assessment made by the depart-
ment pursuant to § 1-210 (b) (19) and (d), which is set
forth in Commissioner of Correction v. Freedom of
Information Commission, supra, 46 Conn. L. Rptr. 535,
and the department’s burden of proof, which is set
forth in Director, Dept. of Information Technology v.
Freedom of Information Commission, supra, 274
Conn. 191–92. The Health Center and the department
further contend that, under the standard of review set
forth in Commissioner of Correction, both the commis-
sion and the trial court are required to defer to the
department’s assessment. The plaintiff contends that
the Health Center and the department waived any claim
that Director, Dept. of Information Technology did not
set forth the proper standard of review when the depart-
ment conceded in the trial court that the standard set
forth in that case applied to the department’s determina-
tion.7 The plaintiff further contends that the trial court
properly found that, under Director, Dept. of Informa-
tion Technology, the Health Center and the department
failed to satisfy their burden of proving that disclosure
of information concerning the identities of researchers
who violated animal care protocols would pose a safety
risk. We conclude that the claim is reviewable and we
agree with the Health Center and the department that
the commission applied the correct standard of review
in determining that the safety risk exemption applied
to the redacted information.8
   We first address the plaintiff’s claim that the Health
Center and the department waived their claim that Com-
missioner of Correction v. Freedom of Information
Commission, supra, 46 Conn. L. Rptr. 535, and not
this court’s decision in Director, Dept. of Information
Technology v. Freedom of Information Commission,
supra, 274 Conn. 191–92, supplies the proper standard
of review. We disagree. The commission argued to the
trial court that, ‘‘under [§ 1-210 (b) (19)], [it is] clear
that the message to the commission is that [the depart-
ment is] entitled to deference.’’ It further argued that the
Superior Court decision in Commissioner of Correction
was the only decision involving a statute directing an
agency other than the commission to determine
whether an exemption applies in the first instance. In
addition, the commission questioned ‘‘how much value
[Director, Dept. of Information Technology] has . . .
because . . . in [that] case, the [plaintiff] did not follow
[§ 1-120 (b) (19)]. So when the [court] reviewed the
commission’s decision, it was . . . doing so outside
the framework that had been established by the legisla-
ture . . . .’’9 Although the commission did not cite the
standard set forth in Commissioner of Correction in
its brief to the trial court, which the department joined,
the commission expressly contended that the commis-
sion and the trial court should defer to the department’s
safety risk assessment. Specifically, the commission
contended that, ‘‘[when] a statutory provision [such as
§ 1-210 (b) (19)] is subject to more than one plausible
construction, the one favored by the agency charged
with enforcing the statute will be given deference,’’ and
noted that the department, which was charged with
performing the safety risk assessment in the first
instance, had found that disclosure of the redacted
information would have created such a risk. This is
essentially the same standard as the standard that the
Superior Court applied in Commissioner of Correction.
Moreover, the trial court, in its memorandum of deci-
sion, expressly addressed the issue of whether Com-
missioner of Correction provided the proper standard
of proof and concluded that it did not. Accordingly, it
is clear to us that the essence of the claim that the
Health Center and the department raise on appeal was
properly before the trial court.
  We conclude, therefore, that we may review the claim
that, pursuant to § 1-210 (b) (19), the commission and
the trial court were required to defer to the department’s
determination that the disclosure of the redacted infor-
mation would create a safety risk if the department
provided reasons that were bona fide and not pretextual
or irrational. See Commissioner of Correction v. Free-
dom of Information Commission, supra, 46 Conn. L.
Rptr. 535. This is a question of statutory interpretation,
over which our review is plenary.10 See, e.g., State v.
Crespo, 317 Conn. 1, 8, 115 A.3d 447 (2015); see also
Crews v. Crews, 295 Conn. 153, 161, 989 A.2d 1060
(2010) (‘‘[d]etermining the appropriate standard of
review is a question of law, and as a result, it is subject
to plenary review’’). ‘‘The process of statutory interpre-
tation involves the determination of the meaning of the
statutory language as applied to the facts of the case,
including the question of whether the language does so
apply. . . . In seeking to determine [the] meaning [of
a statute], General Statutes § 1-2z directs us first to
consider the text of the statute itself and its relationship
to other statutes.’’ (Internal quotation marks omitted.)
State v. Crespo, supra, 9.
   We begin with the language of § 1-210 (b) (19). That
statute exempts records from the disclosure require-
ments of the act ‘‘when there are reasonable grounds
to believe disclosure may result in a safety risk, includ-
ing the risk of harm to any person . . . . Such reason-
able grounds shall be determined . . . by the
[department], after consultation with the chief execu-
tive officer of an executive branch state agency . . . .’’
General Statutes § 1-210 (b) (19). Although this court
has not previously construed this language in § 1-210
(b) (19) for the purpose of determining the scope of
the department’s discretion in making the safety risk
determination and the scope of the commission’s
review of that determination,11 it has construed similar
language in a related statute. In Van Norstrand v. Free-
dom of Information Commission, 211 Conn. 339, 559
A.2d 200 (1989), this court considered the scope of
General Statutes (Rev. to 1989) § 1-19 (b) (1), which is
now codified at § 1-210 (b) (1), and which exempts from
the disclosure provisions of the act ‘‘[p]reliminary drafts
or notes provided the public agency has determined
that the public interest in withholding such documents
clearly outweighs the public interest in disclosure
. . . .’’ We noted in Van Norstrand that the public
agency referred to in the statute is the agency to which
the freedom of information request was directed. See
Van Norstrand v. Freedom of Information Commis-
sion, supra, 345. We then stated that, ‘‘[a]lthough the
statute places the responsibility for making [the] deter-
mination [to withhold the documents] on the public
agency involved, the statute’s language strongly sug-
gests that the agency may not abuse its discretion in
making the decision to withhold disclosure. The agency
must, therefore, indicate the reasons for its determina-
tion to withhold disclosure and those reasons must not
be frivolous or patently unfounded.’’ (Internal quotation
marks omitted.) Id. We held that, ‘‘[h]aving concluded
that there had been a good faith consideration of the
effect [on] disclosure [by the agency], and not having
found an abuse of discretion, the [commission] had
determined all that was required of it by statute to
qualify the requested information for the exemption [at]
issue . . . .’’ Id., 346; see also Wilson v. Freedom of
Information Commission, 181 Conn. 324, 339, 435 A.2d
353 (1980) (agency’s determination that records should
be withheld pursuant to predecessor to § 1-210 [b] was
upheld when reasons provided by agency were not ‘‘friv-
olous or patently unfounded’’).
   Thus, we determined in Van Norstrand that, when the
act provides that an agency other than the commission
must determine whether records fall within a particular
exemption in the first instance, the agency has broad
discretion to make that determination, and the commis-
sion must give deference to that determination.12 See
Van Norstrand v. Freedom of Information Commis-
sion, supra, 211 Conn. 345–46. We further note that,
under § 1-210 (b) (19), the department is required to
determine only that there are ‘‘reasonable grounds to
believe disclosure may result in a safety risk . . . .’’
(Emphasis added.) This language supports the conclu-
sion that the department is authorized to rely on the
experience and professional expertise of its employees
to make a predictive judgment. The statute imposes no
requirement that, in making its assessment, the depart-
ment may only consider evidence of previous instances
in which persons were subjected to threats or violence
as the result of similar disclosures. The statute also
does not require that there must be a clear safety risk
to justify nondisclosure or that the safety risk must
outweigh the public interest in disclosure.13 Cf. Direc-
tor, Dept. of Information Technology v. Freedom of
Information Commission, supra, 274 Conn. 192 (when
text of statutory exemption to act’s disclosure require-
ment does not require balancing between public interest
in disclosure and need for confidentiality, ‘‘neither the
[commission] nor the courts are required to engage
in a separate balancing procedure’’ [internal quotation
marks omitted]); Chairman, Criminal Justice Com-
mission v. Freedom of Information Commission, 217
Conn. 193, 200, 585 A.2d 96 (1991) (‘‘[t]he fact that the
legislature specifically declined to include a balancing
requirement in [the predecessor to § 1-210 (b) (2)] is
strong evidence that a balancing test is inappropriate
when applying [the exemption]’’). Accordingly, there
are even stronger grounds in the present case for con-
cluding that the legislature intended to grant broad dis-
cretion to the department than there were in Van
Norstrand, in which the statute at issue provided that
documents were exempt from disclosure ‘‘provided the
public agency has determined that the public interest
in withholding such documents clearly outweighs the
public interest in disclosure . . . .’’ (Emphasis added.)
General Statutes (Rev. to 1989) § 1-19 (b) (1); see Van
Norstrand v. Freedom of Information Commission,
supra, 211 Conn. 345. We therefore agree with the
Health Center and the department that, under § 1-210
(b) (19) and (d), the safety risk assessment must be
performed by the department in the first instance, after
consulting with the head of the relevant state agency,
and that both the commission and the trial court should
defer to the department’s assessment unless the party
seeking disclosure establishes that the determination
was frivolous, patently unfounded or in bad faith.14 See
Van Norstrand v. Freedom of Information Commis-
sion, supra, 345–46.
   Having concluded that our decision in Van Norstrand
provides the standard of review for claims involving
§ 1-210 (b) (19), we next address the issue of whether
the commission applied the proper standard in the pres-
ent case. As we have indicated, the commission applied
the standard set forth in Commissioner of Correction,
under which ‘‘the [commission’s] role is to determine
whether the [agency’s] reasons were pretextual and
not bona fide, or irrational.’’ (Internal quotation marks
omitted.) Commissioner of Correction v. Freedom of
Information Commission, supra, 46 Conn. L. Rptr. 535.
We have concluded in this opinion that the commission
must defer to the department’s determination unless it
is ‘‘frivolous or patently unfounded’’; (internal quotation
marks omitted) Van Norstrand v. Freedom of Informa-
tion Commission, supra, 211 Conn. 345; or was not
arrived at in ‘‘good faith . . . .’’ Id., 346. Although these
standards are not identical, we conclude that they are
sufficiently similar that there is no reasonable possibil-
ity that the commission would have reached a different
conclusion if it had applied the Van Norstrand stan-
dard. Accordingly, we conclude that the commission
effectively applied the proper standard.15
   The fact that the commission, in effect, applied the
proper standard does not necessarily mean, however,
that it properly determined that the standard was satis-
fied. Because the trial court concluded that the commis-
sion had applied an improper standard, the court had
no reason to address that issue. Accordingly, we con-
clude that the case should be remanded to the trial
court so that it may determine whether the commission
properly concluded that the department’s determina-
tion that disclosure of the redacted information would
create a safety risk was not frivolous or patently
unfounded and was arrived at in good faith.
  The judgment is reversed and the case is remanded
to the trial court for further proceedings in accordance
with this opinion.
      In this opinion the other justices concurred.
  1
    General Statutes § 1-210 (b) provides in relevant part: ‘‘Nothing in the
Freedom of Information Act shall be construed to require disclosure of:
                                    ***
  ‘‘(19) Records when there are reasonable grounds to believe disclosure
may result in a safety risk, including the risk of harm to any person, any
government-owned or leased institution or facility or any fixture or appurte-
nance and equipment attached to, or contained in, such institution or facility,
except that such records shall be disclosed to a law enforcement agency
upon the request of the law enforcement agency. Such reasonable grounds
shall be determined (A) (i) by the Commissioner of Administrative Services,
after consultation with the chief executive officer of an executive branch
state agency, with respect to records concerning such agency . . . .’’
   2
     Because we refer to the Freedom of Information Commission as the
commission, we refer to the Commissioner of the Department of Administra-
tive Services as the department rather than as the commissioner to avoid con-
fusion.
   3
     General Statutes § 1-210 (d) provides in relevant part: ‘‘Whenever a public
agency . . . receives a request from any person for disclosure of any records
described in subdivision (19) of subsection (b) of this section under the
Freedom of Information Act, the public agency shall promptly notify the
Commissioner of Administrative Services . . . of such request . . . before
complying with the request . . . . If the commissioner, after consultation
with the chief executive officer of the applicable agency . . . believes the
requested record is exempt from disclosure pursuant to subdivision (19) of
subsection (b) of this section, the commissioner may direct the agency to
withhold such record from such person. . . .’’
   4
     The Health Center and the department filed separate appeals with the
Appellate Court, which consolidated the appeals. Thereafter, we transferred
the consolidated appeals to this court pursuant to General Statutes § 51-
199 (c) and Practice Book § 65-1.
   5
     The Department of Public Works was the department’s predecessor for
purposes of preparing safety risk assessments pursuant to § 1-210 (b) (19)
and (d). See Public Acts 2011, No. 11-51, § 44.
   6
     The department stated as follows: ‘‘The Commissioner of [Public Works]
wrote in 2008: ‘Both federal and state authorities have recognized the history
of threat, harassment and intimidation directed against those involved in
animal research, particularly those working at the nation’s universities.’ In
her 2010 letter, she detailed some [thirty] incidents between 2004 and 2009
involving violence or threats of violence against person[s] and property by
animal rights extremists.
   ‘‘The record provides extensive evidence that release of the names of
researchers puts those researchers at an elevated risk of harm from those
opposed to their work. The nature of this opposition is qualitatively different
from mere political opposition and has been manifested in violent acts time
and again.
   ‘‘The record and our consultations persuade me to find that there are
reasonable grounds to believe that disclosure of this material may result in
a safety risk to persons or property.
   ‘‘You are directed to withhold, or redact accordingly, the information
submitted to us.’’
   7
     The commission cited the standard set forth in Director, Dept. of Infor-
mation Technology in its brief to the trial court, which the department joined.
   8
     Although we conclude that the commission applied the proper standard,
as we discuss subsequently in this opinion, we express no opinion as to
whether the commission properly applied that standard.
   9
     We recognize that, as the plaintiff notes, when the trial court asked
commission counsel at trial why the commission had not cited Director,
Dept. of Information Technology in its decision, counsel responded that
the commission had not done so because it was ‘‘obvious’’ that the case
applied, in the sense that the party claiming an exemption always has to
present specific evidence in support of its claim. When the trial court then
asked commission counsel if the commission had applied the proper stan-
dard, however, counsel responded that the commission had because ‘‘the
only court decision that . . . interprets . . . statutes that have virtually
identical language [as § 1-210 (b) (19)] is [Commissioner of Correction v.
Freedom of Information Commission, supra, 46 Conn. L. Rptr. 535, which]
sets the threshold very low.’’ Accordingly, while it is arguable that the
commission muddied the waters by suggesting that both Commissioner of
Correction and Director, Dept. of Information Technology apply to safety
risk determinations made pursuant to § 1-210 (b) (19) and (d) without further
explaining how that could be the case, we do not agree with the plaintiff
that this constituted a waiver of the Health Center’s and the department’s
claim that Commissioner of Correction provides the proper standard of
review.
   10
      The Health Center and the department do not claim that the commis-
sion’s determination that Commissioner of Correction supplied the proper
standard of proof is entitled to deference. Cf. Longley v. State Employees
Retirement Commission, 284 Conn. 149, 164, 931 A.2d 890 (2007) (‘‘an
agency’s interpretation of a statute is accorded deference when the agency’s
interpretation has been formally articulated and applied for an extended
period of time, and that interpretation is reasonable’’).
   11
      Section 1-210 (b) (19) was at issue in Director, Dept. of Information
Technology v. Freedom of Information Commission, supra, 274 Conn. 179.
The plaintiff in that case, however, never sought a safety risk assessment
from the Department of Public Works, as the statute then provided. See id.,
189–90 (plaintiff bore burden of seeking public safety determination and
failed to do so). Indeed, it would appear that neither party in Director, Dept.
of Information Technology raised § 1-210 (b) (19) until the commission
raised it in its brief to the trial court. Id., 188 n.8 (first mention of § 1-210
[b] [19] was in commission’s brief to trial court). Accordingly, there was no
occasion for this court to consider the standard of review that would apply
to the safety risk assessment.
   12
      The plaintiff in the present case does not dispute that, when an agency
has invoked § 1-210 (b) (19) in response to a request for information, the
department is required to make the safety risk determination in the first
instance. See Pictometry International Corp. v. Freedom of Information
Commission, 307 Conn. 648, 666, 59 A.3d 172 (2013) (‘‘[u]nder § 1-210 [b]
[19], [the] safety determination is to be made by the [department] in consulta-
tion with the head of the relevant state agency, not by the commission’’).
   13
      It is reasonable to conclude, however, that the legislature did not intend
that § 1-210 (b) (19) would apply if the risk to safety is purely speculative
or de minimis.
   14
      We recognize that, by creating this statutory scheme, the legislature
effectively eliminated the department’s burden of proving to a finder of fact
that § 1-210 (b) (19) exempts records from the disclosure provisions of the
act. In ordinary usage, the phrase ‘‘burden of proof’’ refers to the burden
borne by a party in an adversarial proceeding before an impartial fact-finding
tribunal. In contrast, when an agency seeks a safety risk determination from
the department pursuant to § 1-210 (b) (19) and (d), the department acts
both as a party—that is, it produces evidence and arguments to support its
position—and as the finder of fact, and the proceeding is adversarial only
to the extent that the agency and the department may disagree as to whether
the exemption should apply. To be sure, when making a safety risk determi-
nation, the department should rely on ‘‘more than conclusory language,
generalized allegations or mere arguments . . . . Rather, a sufficiently
detailed record must reflect the reasons why an exemption applies to the
materials requested.’’ (Internal quotation marks omitted.) Director, Dept. of
Information Technology v. Freedom of Information Commission, supra,
274 Conn. 191–92. If the department’s determination results in a complaint
to the commission, however, the commission’s only role is to determine
whether the department’s reasons were frivolous, patently unfounded or in
bad faith, not whether it would have agreed with the department’s determina-
tion. In other words, the commission operates in the same manner as an
appellate tribunal, not as a finder of fact.
   Thus, we do not disagree with the plaintiff’s contention that the legislative
history of § 1-210 (b) (19) supports the conclusion that the department
should apply the standard set forth in Director, Dept. of Information Tech-
nology v. Freedom of Information Commission, supra, 274 Conn. 191–92,
when making its safety risk determination. See 43 H.R. Proc., Pt. 5, 2000
Sess., p. 1588, remarks of Representative Alex Knopp (reasonable grounds
to apply exemption ‘‘would not include a general concern for disclosure of
these records, but rather knowledge of a particular set of circumstances
that would lead one to the conclusion that disclosure could result in harm to
a person or to state property’’). These remarks do not support the conclusion,
however, that the commission may substitute its opinion for the determina-
tion of the department if the department’s reasons are not frivolous or
patently unfounded. Moreover, nothing in Representative Knopp’s remarks
suggests that the legislature believed that the only ‘‘particular set of circum-
stances’’ that could constitute reasonable grounds for withholding informa-
tion would be previous threats or acts of violence resulting from disclosure
of precisely the same type of information.
   15
      We emphasize, however, that, to avoid confusion and proliferation of
standards, the commission and the courts should use the specific language
of Van Norstrand when reviewing an agency’s determination as to whether
an exception to the disclosure requirement of the act applies. The plaintiff
contends, however, that the standard set forth in Van Norstrand does not
apply in the present case because the statute at issue in Van Norstrand,
namely, General Statutes (Rev. to 1989) § 1-19 (b) (1), which is now codified
at § 1-210 (b) (1), required the public agency to engage in a balancing test,
whereas § 1-210 (b) (19) does not. Our conclusion that Van Norstrand
supplies the proper standard is based, however, on the fact that § 1-210 (b)
(19), like § 1-210 (b) (1), provides that an agency other than the commission
will make the determination that the exemption applies in the first instance.
Thus, the fact that, unlike § 1-210 (b) (19), § 1-210 (b) (1) requires the agency
to engage in a balancing test in making its determination is irrelevant.